Citation Nr: 1533926	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-16 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to service connection for a left ankle disability, to include Achilles bursitis.  

4.  Entitlement to service connection for a lower respiratory disease, to include bronchitis and asthma.  

5.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).  

6.  Entitlement to service connection for a headache disability, to include as secondary to service-connected allergic rhinitis.  

7.  Entitlement to an initial compensable rating for left ear hearing loss.  

8.  Entitlement to an initial compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to February 1992.  

These matters come before the Board of Veterans' Appeals (Board) from the November 2007 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas and Houston, Texas, respectively.  In the November 2007 decision, the RO denied entitlement to service connection for a left shoulder disability, bilateral shin splints, a left ankle disability, sinusitis, GERD/gastritis, and headaches.  In the February 2011 decision, the RO denied entitlement to service connection for right ear hearing loss, and granted service connection for left ear hearing loss, assigning an initial noncompensable disability rating, effective July 14, 2010.  The RO in Houston, Texas currently has jurisdiction over the Veteran's claims.  

The Veteran testified before the undersigned at a September 2012 videoconference hearing at the RO.  A transcript of the hearing has been associated with the record.  

In the July 2014 decision, the Board denied the Veteran's claims seeking entitlement to service connection for right ear hearing loss, bilateral residuals of shin splints, left shoulder disability, lower respiratory disease, and gastrointestinal disability.  The Board also denied the claim for an initial compensable rating for the left ear hearing loss.  In addition, the Board remanded the claims of entitlement to service connection for a left ankle disability, headache disability, and an initial compensable rating for allergic rhinitis for additional procedural and evidentiary development.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Board's July 2014 decision that denied service connection for the left shoulder disability, lower respiratory disease, gastrointestinal disability, right ear hearing loss, and an initial compensable rating for left ear hearing loss.  In an April 2015 Order, the Court vacated that portion of the July 2014 Board decision and remanded these issues to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  In the Joint Motion, the parties indicated that a remand of the Board's July 2014 decision denying the claims of service connection for the left shoulder disability, lower respiratory disease, gastrointestinal disability, right ear hearing loss, and an initial compensable rating for left ear hearing loss was necessary to ensure compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, in adopting the Joint Motion, the Court found that a remand of the issues was necessary because the Veteran was not advised at his September 2012 hearing the reasons as to why some of his claims had been denied, and of the relevant evidence that could be submitted to substantiate his claims.  See April 2015 Joint Motion, pp. 3-5.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In letters dated in April and May 2015, the Veteran's attorney indicated that she would continue to represent the Veteran in his appeal.  She also indicated that the letter served as a formal request for another video conference hearing for the Veteran at his local RO before a Veterans Law Judge (VLJ) prior to his claim being reviewed by the Board.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

Consequently, although the AOJ has conducted additional development on the remanded issues, in light of the April 2015 Joint Motion and the requests for another hearing, a remand of the present appeal is necessary to afford the Veteran his requested hearing before the Board can review and readjudicate these claims.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board at the Houston RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




